Title: To John Adams from Jean Luzac, 17 September 1797
From: Luzac, Jean
To: Adams, John



Right honourable Sir,
Leyden 17. Sept. 1797

If I had not supposed, that the Hon. John Quincy Adams, your worthy and amiable Son, would have forwarded to Your Excellency one of the Copy’s of my Discourse on Socrates, considered as a Citizen; if I had not expected I could write You with freedom and tranquillity on my own affairs, and announce You the end of all the troubles and persecutions, of which my steady adherence to the Cause of Liberty, founded on law, order, and justice, had made me a victim;—if those very troubles had not taken up much of my time and leisure;—I would not have delay’d till this day to present You the Copy of my Work, particularly destined since long for Your Excellency, with another for the Society of Boston. I hope, Sir, this public Testimony of my true and cordial respect for You, of my adhesion to Your principles, of my admiration of your extensive knowledge and abilities, of your talents, patriotism, and virtue, will not have been desagreable to Your Excellency. I was, Sir, in a degree the Interpreter of the sentiments of Your Citizens, of which they have given so undoubtful and honourable a proof; by chasing You to the seat of the first Magistrate of United-America, the immediate Successor of the illustrious Washington. Accept, Sir, my most sincere congratulations and wishes for the mutual satisfaction and constant happiness of Your Excellency and of your grateful Citizens. Accept them on another event, that, I hope, will so much contribute to your domestical contentment, as Your elevated station contributes to the wel deserved lustre and glory of your Name. Time will come perhaps, Sir, that I shall expose You my feelings on more subjects. Presently, using the occasion, which was offer’d to me by the much respected General C.C. Pinckney, I will only add the assurances of the profound respect, with which I am, / Right honourable Sir, / Your most obedient, humble, / and addicted Servant

John Luzac.
P.S. It needs, Sir, no comments, I think, that the event, I spoke of, is the alliance of Mr. J.Q.A. with a most amiable young Lady, as I hear by all reports. May he be long be as happy, as he deserves; and may the Posterity of a so worthy a Father and so worthy a Son be a blessing for United-America!

